DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105686817 A (Gong) in view of JP 2011-212159A (Omron Healthcare) (previously cited), JP H06-11701 (hereinafter referred to as “the ‘701 publication”) (cited by Applicant), and US 6,336,901 B1 (Itonaga) (previously cited).
The following paragraph references to Gong are made with reference to the attached EPO Patent Translation of CN 105686817 A. The following paragraph references for Omron Healthcare are made with regards to the EPO Patent Translation of JP 2011-212159A provided by the Applicant. The following paragraph references for the ‘701 publication are made with regards to the EPO Patent Translation of JP H06-11701 provided by the Applicant
	With regards to claims 1, 12, 13, and 15, Gong teaches a sphygmomanometer (Figs. 18-29 depict a blood pressure cuff second embodiment), a blood pressure measurement method for measuring a blood pressure of a wrist using a sphygmomanometer (Figs. 18-29 depict a blood pressure cuff second embodiment; ¶ [0027] discloses measuring blood pressure; ¶ [0004] describes the pressure measurement according to electronic sphygmomanometer), and a device having a blood pressure measuring function (Figs. 18-29 depict a blood pressure cuff second embodiment), comprising: a main body and is configured to be disposed on a dorsal surface of a wrist as a measurement target (Figs. 28-29 and ¶ [0110] depict a watch-type sphygmomanometer main body (MU) 4000 which may be disposed on a dorsal surface of a wrist), a belt that respectively extends from an ulnar side end portion and a radial side end portion of the main body and is configured to be attached around the wrist (Figs. 18-19, 25-26, 28-29 and ¶¶ [0098], [0106]-[0108] depict an accommodating bag 2600 with attachments to first and second ends of the MU 4000, wherein the attachments allow for the extension of the accommodating bag 2600 from the opposite ends of the MU 4000. The Examiner notes that Gong does not specify that orientation of the sphygmomanometer in relation to the wrist of the user, so either ends of the MU 4000 may be a ulnar side end portion or a radial side end portion), a cuff structure that has a band shape and a set length extending from a first end to a second end on a side opposite to the first end (Figs. 18-19 and ¶¶ [0098]-[0102] disclose an air bag 2002 and a connector 2400, the combination of which is being interpreted to be the cuff structure; See the annotated Fig. 19 below with regards to what parts are being interpreted to be the first and second ends), and the cuff structure is disposed facing an inner circumferential surface of the belt in a freely separable manner from the inner circumferential surface of the belt (Figs. 18-19 depict at least one surface of the air bag 2002 and the connector 2400 being oriented to face an inner circumferential surface of the accommodating bag 2660, wherein Fig. 19 depicts the air bag 2002 and connector 2400 being freely separable from the accommodating bag 2660), the first end of the cuff structure being attached to the ulnar side end portion of the main body such that the cuff structure is configured to extend along a circumferential direction of the wrist from the ulnar side end portion of the main body to a palmar surface of the wrist (Figs 18-19 depict the first end of the air bag 2002 and connector 2400 being attached to a side of the MU 4000, which may be an ulnar side end portion, and extending to an opposite side of the wrist along a circumferential direction); wherein: in an attached state when the belt and the cuff structure together with the main body are configured to be attached to the wrist, the belt respectively extending from the ulnar side end portion and the radial side end portion of the main body is configured to surround and restrain, in the circumferential direction, an outer circumferential side of the cuff structure extending along the circumferential direction of the wrist collectively with wrist, such that the cuff structure is configured to be pressed to the wrist (Figs. 28-29 depict that, when the accommodating bag 2600, MU 4000, connector 2400 and air bag 2002 are attached together and the ends of the accommodating bag 2600 are connected via surfaces 2602 and 2603, the accommodating bag 2600 surrounds and restrains the all sides of the air bag 2002 and connector 2400 such that the cuff structure is pressed against the wrist), a length of the belt along the circumferential direction is configured to be set variably depending on wrists having different circumferential lengths from each other, such that, when the length of the belt varies, a range along the inner circumference of the belt occupied by the cuff structure having the set length varies relative to the length of the belt (Figs. 25-26 and ¶ [0106] discloses the accommodating bag 2600 having hook surfaces 2602 and Velcro surfaces 2603 which allows from the effective circumferential length of the belt along the circumferential direction to vary. The Examiner asserts that, because the effective inner circumferential length of the belt can be varied depending on the attachment of the Velcro and the length of the air bag 2002 and connector  2400 remains constant, the disclosed structure of Gong reads on the claimed limitation). 


    PNG
    media_image1.png
    496
    626
    media_image1.png
    Greyscale

Annotated Fig. 19 of Gong

Although Gong teaches that electronic sphygmomanometers comprise air pumps (¶ [0004]), Gong is silent regarding whether the main body is mounted with a pump, a programmed processor configured to perform control of supplying a fluid from the pump to the cuff structure to press the wrist, and calculate a blood pressure based on a pressure of the fluid contained in the cuff structure. 
In the same field of endeavor of wrist-worn sphygmomanometers, Omron Healthcare discloses a main body that is mounted with a pump and is to be disposed on a dorsal surface of a wrist as a measurement target site (Fig. 1 and ¶ [0039] disclose a main body 110; ¶ [0041] discloses the main body case 20 of the main body 110 arranged on the back of the wrist; ¶ [0047] discloses a pump as an expansion and contraction mechanism unit 140 being provided with device body 110), programmed processor configured to: perform control of supplying a fluid from the pump to the cuff structure to press the wrist (¶ [0049] discloses a pump drive circuit 149 which controls the drive of the pump 143 based on a control signal given from the CPU 150), and calculate a blood pressure based on a pressure of the fluid contained in the cuff structure (Fig. 5 and ¶¶ [0051]-[0056] disclose a blood pressure measurement process performed by the CPU 150). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the watch-type sphygmomanometer main body (MU) 4000 of Gong to incorporate the pump and the programmed processor as taught by Omron Healthcare. The motivation would have been to incorporate the structure required for performing blood pressure measurements into the wrist-watch, thereby making a more compact and more convenient sphygmomanometer. 
The above combination is silent with regards to the orientation of the main body and cuff structure in relation to the dorsal surface of the wrist, the radial artery, the ulnar artery, and the palmar surface of the wrist. 
In a related wrist-worn blood pressure monitor, the ‘701 publication discloses tubular cuffs that extend from radial side end of a main body and an ulnar side end of the main body, wherein the main body is located on a dorsal surface of the wrist (Fig. 2 and ¶ [0008] disclose cuffs 17 and 17 which extend from both ends of pressure chamber 10), thereby indicating that air bladders can be arranged on either ulnar or radial sides of a main body.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sphygmomanometer of Gong, based on the teachings of the ‘701 publication, to have implemented an arrangement in which the air bladder is attached to and extends from an ulnar side end of the main body worn on a dorsal surface of a wrist. The motivation would have been to provide an orientation which provides a more accurate blood pressure measurement. Additionally or alternatively, the claim would have been obvious in view of the combination since the Federal Circuit held that, where the only difference between the prior art and the claims was the rearrangement of parts and the claimed rearrangement of parts would not have modified the operation of the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 21044.04).
The above combination is silent with regards to whether, when the cuff structure is configured to be attached to a wrist having a preset maximum wrist circumference in the circumferential direction of the wrist having the maximum wrist circumference, the second end of the cuff structure on a side opposite to the first end terminates within a range between a first angle of a radial artery viewed from a center of the wrist having the maximum wrist circumference and a second angle of a boundary line on a radial side between the dorsal surface and the palmar surface, with respect to a circumferential direction of the wrist having the maximum wrist circumference.
The Examiner notes that the recitations of “dorsal surface”, “palmar surface”, and “boundary line on a radial side” are being interpreted to correspond to the explicit definitions recited in ¶ [0009] of the Applicant’s specification. 
In a related sphygmomanometer, Itonaga discloses an air bag 11 having a terminal end within a range between an angle of a radial artery viewed from a center of the wrist and an angle of a boundary line on a radial side between the dorsal surface and the palmar surface, with respect to a circumferential direction of the wrist having the maximum wrist circumference (Fig. 2 and Col. 7, lines 19-40 disclose an pressurization air bag 11 having a length so as to cover both the radial artery 5 and ulnar artery 4, wherein a terminal end of the pressurization air bag 11 on the radial side is in a range between an angle of a radial artery and a boundary line between the dorsal and palmar surfaces). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the second end of the air bag 2002 of Gong, when worn on a wrist having a maximum wrist circumference, such that the location corresponds to the radial-side terminal end of the pressurization air bag 11 as taught by Itonaga. The motivation would have been to provide the air bag with a length that allows for the compression of both the ulnar and radial arteries for the measurements of blood pressure, thereby providing a more accurate blood pressure measurement. Additionally or alternatively, the claim would have been obvious in view of the combination since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 21044.04).

With regards to claim 2, the above combination teaches or suggests that the cuff structure includes a bag-shaped pressure cuff that is configured to extend along the circumferential direction of the wrist as the measurement target site so as to receive a supply of the fluid as a pressurization fluid to press the wrist as the measurement target site (Fig. 19 and ¶¶ [0098]-[0101] of Gong disclose the air bag 2002 which is configured to extend along the circumferential direction of the wrist and receive a supply of air to press the wrist)
The above combination is silent with regards to a sensing cuff that is configured in a bag shape so as to be configured to contain a pressure transmission fluid, is disposed along an inner circumferential surface of the pressure cuff, and is configured to extend in the circumferential direction across an artery passing portion of the wrist, and a back plate that is inserted between the pressure cuff and the sensing cuff, extends along the circumferential direction of the wrist as the measurement target site, and transmits a pressing force from the pressure cuff to the sensing cuff; the pressurization control unit performs control of supplying the pressurization fluid from the pump to the pressure cuff to press the wrist; and the blood pressure calculation unit calculates a blood pressure based on a pressure of the pressure transmission fluid contained in the sensing cuff.
In the related sphygmomanometer, Itonaga discloses a cuff structure includes a bag-shaped pressure cuff that extends along the circumferential direction of the wrist so as to receive a supply of pressurization fluid to press the wrist (Fig. 2 and Col. 6, lines 19-40 disclose a press air bag 12 capable of being inflated for providing pressurization air bag 11 with a pressing force), a sensing cuff that is configured in a bag shape so as to be capable of containing pressure transmission fluid, is disposed along an inner circumferential surface of the pressure cuff, and extends in the circumferential direction across an artery passing portion of the wrist (Fig. 2 and Col. 6, lines 19-40 disclose a pressurization air bag 11 disposed along an inner circumferential surface of the press air bag 12 and which extends in a circumferential direction across an artery passing portion), and a back plate that is inserted between the pressure cuff and the sensing cuff, the back plate being configured to extend along the circumferential direction of the wrist so as to transmit a pressing force from the pressure cuff to the sensing cuff (Fig. 2 and Col. 6, lines 19-40 disclose an intervening member 14 for distributing pressure in air bag 12 to air bag 11); the programmed processor is configured to perform control of supplying the pressurization fluid from the pump to the pressure cuff to press the wrist (Fig. 8 and Col. 8, line 51 to Col. 9 , line 13 discloses operation of the sphygmomanometer, which necessarily requires a control unit, and filling of the air bag 12 at ST7); and the programmed processor configured to calculate a blood pressure based on a pressure of the pressure transmission fluid contained in the sensing cuff (Fig. 8 and Col. 8, line 51 to Col. 9 , line 13 discloses operation of the sphygmomanometer and measurement of blood pressure based on the pressure in the pressurization air bag 11, which necessarily requires a calculation unit). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the single air bag configuration and blood pressure measurement of the above combination with a double air bag configuration and blood pressure measurement as taught by Itonaga. Because both configurations are capable of measuring a blood pressure, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the method of operating the sphygmomanometer of Fig. 8 of Itonaga on the programmed processor of the above combination. The motivation would have been to automate the blood pressure measurement process. 

With regards to claim 3, the above combination teaches that the sensing cuff is configured to contact with the wrist (Figs. 18, and 28-29 of Gong depicts the air bag 2002 being in pressure-communicating contact with the wrist). 

With regards to claim 4, the above combination teaches or suggests that the second end of the cuff structure  is a free end (Figs 18-19 of gong depict the air bag 2002 not being attached to anything). 

With regards to claim 5, the above combination teaches or suggests that when the cuff structure is attached to the wrist having the maximum wrist circumference in the circumferential direction of the wrist having the maximum wrist circumference, an other end of the sensing cuff on a side opposite to the first end of the cuff structure terminates within the range between the first angle and the second angle (see the above 103 analysis with regards to Omron Healthcare in view of the ‘701 publication of Itonaga; see Fig. 2 and Col. 7, lines 19-40 of Itonaga).

	With regards to claim 7, the above combination teaches or suggests that the cuff structure includes, along an outer circumferential surface of the pressure cuff, a curler configured to keep a shape of the cuff structure in a natural state curved along the circumferential direction of the wrist (see the above 103 analysis with regards to the modification of the single airbag configuration of Gong in view of the double airbag configuration of Itonaga; Fig. 18 and ¶ [0105] of Gond depict a connector 2400 formed in a curved state and made of PP or polypropylene). 

	With regards to claim 10, the above combination teaches or suggests that the programmed processor is configured to perform control of supplying the fluid as the pressure transmission fluid from the pump to the sensing cuff to contain the pressure transmission fluid in the attached state (see the above 103 analysis with regards to the method of Fig. 8 of Itonaga being implemented on the CPU of Omron Healthcare; Fig. 8 and Col. 8, line 51 to Col. 9 , line 13 of Itonaga disclose filling of air bag 11 at ST4 after the sphygmomanometer is attached to the wrist). 

With regards to claim 11, the above combination teaches or suggests that the main body is mounted with the programmed processor (see the above 103 analysis with regards to the CPU of Omron Healthcare being mounted with the MU 4000 of Gong; ¶ [0047] of Omron Healthcare discloses the CPU 150 being mounted with the main body 110). 

With regards to claim 14, the above combination teaches or suggests the belt includes a first belt portion that extends from the ulnar side end portion of the main body (See below annotated Fig. 20 of Gong); a second belt portion that extends from the radial side end portion of the main body (see below annotated Fig. 20 of Gong); and a clasp or a buckle that is configured to couple the first belt portion to the second belt portion in a manner such that the length of the belt along the circumferential direction is set variably depending on the wrists having the different circumferential lengths from each other (¶ [0106] disclose hook surfaces 2602 and Velcro surfaces 2603, the combination of which is a clasp).

    PNG
    media_image2.png
    715
    735
    media_image2.png
    Greyscale

Annotated Fig. 20 of Gong
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Omron Healthcare, the ‘701 publication, and Itonaga, as applied to claim 2 above, and further in view of JP 2005-334124 A (Ide) (previously cited).
With regards to claim 6, the above combination is silent with regards to whether the back plate extends in a band shape beyond the length of the sensing cuff in the circumferential direction of the wrist, and wherein the back plate has a plurality of grooves with V-shaped or U-shaped cross sections that extend in the width direction of the back plate and are parallel to and separated from each other in the longitudinal direction of the back plate so that the back plate can be curved along the circumferential direction of the wrist. 
	In a related sphygmomanometer, Ide teaches a back plate that extends beyond the length of a sensing cuff (Fig. 5a shows plate 11 as extending beyond bag 15), wherein the back plate has V-shaped grooves extending in the width direction and are parallel from each other in the longitudinal direction (as shown in Figs. 5b and 5c). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intervening member 14 of Itonaga to be configured like the plate 11 of Ide, making it longer and with groove that allow the plate to curve, for the purpose of helping the bag make contact with uneven portions of the wrist, as well as to increase compression efficiency of the artery (¶¶ [0014], [0069] of Ide).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Omron Healthcare, the ‘701 publication, and Itonaga, as applied to claim 7 above, and further in view of US 2009/0234381 A1 (Karo) (previously cited)
With regards to claim 8, the above combination teaches that the curler is configured to extend in a band shape from a basal portion located on the main body side to a tip end portion on a side opposite to the basal portion along the circumferential direction of the wrist as the measurement target site (Fig. 18 of Gong depicts the connector 2400 extending in a band shape)
The above combination is silent with regards to whether the basal portion of the curler is clamped, as the first end of the cuff structure, between a member provided in the main body and a back lid of the main body, and thus the one end of the cuff structure is attached to the main body.
In the related sphygmomanometer, Karo teaches a portion on the main body side of a curler (Fig. 5 discloses curled elastic member 160 has engagement hook portions 161a and 161b its attachment/main body side; the Examiner notes that 161a and 161b can be interpreted to be basal portions when the curler is oriented to have the hook portions at the base or bottom of the curler) is clamped between a member provided in the main body and a back lid of the main body (Figs. 2 and 7 discloses the hook portions 161a and 161b are sandwiched between an internal component and the lid of the main body; Fig. 7 discloses the main body having a bottom lid because it is not molded from one piece). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sandwich a root portion of the curler of the above combination between an internal member and a lid of the main body as taught by Karo. The motivation would have been to provide a secure attachment (¶ [0059] of Karo) and/or to improve the durability of the attachment between the cuff structure and the main body.  The Examiner notes that, because the cuff structure of is interpreted to include the connector 2400 of Gong, the clamping provided by Karo, allows for attachment of the cuff structure to the main body. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Omron Healthcare, the ‘701 publication and Itonaga, as applied to claim 2 above, and further in view of Karo
With regards to claim 9, the above combination teaches or suggests a sensing cuff configured to come in contact with a wrist (Fig. 2 and Col. 6, lines 19-40 of Itonaga disclose a pressurization air bag 11 which contacts a wrist). 
The above combination is silent with regards to whether the sensing cuff includes a first sheet on a side in contact with the wrist and a second sheet facing the first sheet, and circumferential portions of the first and second sheets are brought into close contact with each other to form the bag shape; and a slack that extends in a longitudinal direction of the sensing cuff in a natural state is provided on the first or second sheet at a location continuing to edge portions on both sides of the sensing cuff in a width direction.
In a related sphygmomanometer, Karo discloses an air bag formed of two sheets and circumferential portions of the first and second sheets are brought into close contact with each other to form the bag shape; and a slack that extends in a longitudinal direction of the sensing cuff in a natural state is provided on the first or second sheet at a location continuing to edge portions on both sides of the sensing cuff in a width direction (Fig. 2 and ¶ [0049] disclose an airbag 150 formed of resin sheets wherein an inner resin sheet 151 located on a wrist side and an outer resin sheet 152 are bonded at their rims; the Examiner notes that there is a slack along the edges when the air bag 150 is in a deflated state). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the airbag configuration of Itonaga with the two-sheet airbag configuration as taught by Karo. Because both the configuration of Karo and the configuration of Itonaga provide structure capable of being inflated and deflated and providing pressure to a wrist, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 


Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, the above combination of Gong in view of Omron Healthcare, the ‘701 publication and Itonaga teaches or suggests the limitations of the independent claims. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792